                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DIVISION
                                   No. 5:08-164-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
DEWAYNE CORNELilJS MELVIN,                    )
                                              )
                          Defendant.          )

       On April 26, 2021, Dewayne Comelius Melvin ("Melvin" or "defendant'') moved prose for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132Stat. 5194, 5238-41 (2018)(codifiedasamendedat 18U.S.C. § 3582) [D.E. 79]. As explained

below, the court denies Melvin's motion.

                                                  I.

       On October 6, 2008, pursuant to a written plea agreement, Melvin pleaded guilty to

distributionof50 grams or more of cocaine base (crack). See [D.E. 1, ~2, 23]. On April 21, 2009,

the court held a sentencing hearing and adopted the facts set forth in the Presentence Investigation

Report ("PSR"). See [D.E. 38, 39]. The court calculated Melvin's total offense level to be 34, his

criminal history category to be VI, and his advisory guideline range to be 262 to 327 months'

imprisonment. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court

sentenced Melvin to 327 months' imprisonment. See [D.E. 39] 2.

       On November 17, 2011, December 15, 2011, August 17, 2012, and October 8, 2013, Melvin

movedforasentencereduction under 18 U.S.C. § 3582(c)(2) and Amendments 750 and 759tothe

Sentencing Guidelines [D.E. 42-44, 48]. On December 23, 2013, the court denied Melvin's motions

[D.E. 51].


             Case 5:08-cr-00164-D Document 80 Filed 06/11/21 Page 1 of 7
       On May 14, 201S, Melvin moved for a sentence reduction under section 3S82(c)(2), U.S.S.G.

§ lBl.10, and Amendment 782 to the Sentencing Guidelines [D.E. S3]. On September 28, 2017,

the court declined to reduce Melvin's sentence [D.E. S8].

       On January 30, 2019, Melvin moved prose for relief under section 404 ofthe First Step Act,

132 Stat. at S222 [D.E. S9, 60]. On January 27, 2020, Melvin, through counsel, supplemented his

motion [D.E. 63]. On May 6, 2020, the court denied Melvin's motions [D.E. 68, 69]. Melvin

appealed [D.E. 73]. On December 29, 2020, the United States Court of Appeals for the Fourth

Circuit affirmed the court's denial. See United States v. MelYin, 832 F. App'x 211, 211-12 (4th Cir.

2020) (per curiam) (unpublished); [D.E. 76, 77].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion·of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

under section 3S82(c)(1 )(A), a court must consult the sentencing factors in 18 U.S.C. § 3SS3(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

                                                  2

            Case 5:08-cr-00164-D Document 80 Filed 06/11/21 Page 2 of 7
       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           oflife expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia

                     . (ii) The defendant is--

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                                                    3

              Case 5:08-cr-00164-D Document 80 Filed 06/11/21 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionin the term.of imprisonment." U.S.S.G. § 1B1.13 cmt. n.2. Thus,

 the fact ''that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act Accordingly, section lBl.13 does not

 provide a policy where an inmate files       amotion for a sentence reduction under 18 U.S.C. §
 3582(c)(l)(A). See,~ United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States
                    •        I

 v. Kibble, 992 F.3d 326, 330-31 (4th Cir. 2021); United States v. McCoy, 981 F.3d271, 280-84 (4th


                (B), Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                        is experiencing a serious deterioration in physical or mental health
                        because ofthe aging process; and (iii) has served at least 10 years or 75
                        percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                        (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                            child or minor children.

                    · (ii) The incapacitation of the defendant's spouse or registered partner
                           when the defendant would be the only available caregiver for the
                           spouse or registered partner.

                (D) · Other Reasons.-As determined by the Director of the Bureau of
                        Prisons, there exists in the defendant's case an extraordinary and
                        compelling reason other than, or in combination with, the reasons
                        described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                    4

              Case 5:08-cr-00164-D Document 80 Filed 06/11/21 Page 4 of 7
Cir. 2020). Rather, "[section] lB 1.13 only applies when a request for compassionate release is made

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

lBl .13 provides informative policy when assessing an inmate's motion, but a court independently

determines whet1!,er "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High, 997 F.3d at 186; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3553(a) factors. See,~ McCoy, 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. R ~ 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).·

       Melvin contends that he submitted a compassionate release request to the warden but

received no response. See [D.E. 79]. The government has not invoked section 3582's exhaustion

requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the

court addresses Melvin's claim on the merits.

       Melvin seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his

request, Melvin cites his hypertension, kidney disease, and hernia. See [D.E. 79].

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Melvin states that he


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See AJarn, 960 F.3d at 833-34.

                                                 5

            Case 5:08-cr-00164-D Document 80 Filed 06/11/21 Page 5 of 7
suffers from hypertension, kidney disease, and a hernia, he has not demonstrated that he is not going

to recover from these conditions or that they cannot be treated while Melvin serves his sentence.

Accordingly, reducing Melvin's sentence is notconsistentwithapplicationnote l(A). See 18 U.S.C.

§ 3582(c)(1 )(A).

       As for the "other reasons" policy statement, the court assumes without deciding that Melvin's

medical conditions are extraordinary and compelling reasons under section 3582(c)(1 )(A). Even so,

the section 3SS3(a) factors counsel against reducing Melvin's sentence. See      Him 997 F.3d at
187-91; Kibble, 992 F.3d at 331-32; United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.

2020); Clark, 2020 WL 1874140, at *3-8.

       Melvin is 47 years old and engaged in serious criminal ~onduct in 2007 and 2008. See PSR

ft 6--9. Melvin distributed 131.S grams of cocaine base (crack). See id. Moreover, Melvin has a
deplorable and violent criminal t:ecord and has performed poorly on supervision. See id. ft 14-20.

Melvin's convictions include possession ofcocaine, possession ofmarijuana, possession with intent

to manufacture, sell, and deliver marijuana (two counts), maintaining a vehicle for keeping

controlled substances, possession of a weapon on school grounds, resisting and obstructing a police

officer, possession with intent to manufacture, sell, and deliver heroin, possession with intent to

manufacture, sell, and deliver cocaine, malicious wounding with a firearm (three counts), wanton

endangerment, conspiracy to possess with the intent to distribute cocaine base (crack), cocaine

powder, heroin, and marijuana, and using or carrying a firearm during and in relation to a drug

trafficking crime and aiding and abetting. See id. The last two convictions before Melvin's current

federal conviction also were in federal court. Melvin received a 144-month sentence, which the

court later reduced to 108 months. See id. 120. Melvin, however, learned nothing from his first trip

to federal prison and promptly returned to drug dealing. Furthermore, although Melvin has taken

                                                 6

            Case 5:08-cr-00164-D Document 80 Filed 06/11/21 Page 6 of 7
 some positive steps while incarcerated on his latest federal conviction, he sustained disciplinary

 infractions for using drugs/alcohol, being unsanitary or untidy (two counts), using drugs/alcohol -

 marijuana, possessing drugs/alcohol - marijuana, possessing drugs/ alcohol - smoking pipe (two

 counts), and being absent from assignment. See [D.E. 67] 2.

         The court has considered the entire record, Melvin's medical conditions, and his conduct

. while incarcerated. Cf. Pca,per v. United States, 562 U.S. 476, 480-81 (2011); High. 997 F.3d at

 187-91; United States v. McDonald, 986 F.3d 402, 412 (4th Cir. 2021 ); United States v. Martin, 916

 F.3d 389, 398 (4th Cir. 2019). Having considered the entire record, the section 3553(a) factors,

 Melvin's arguments, Melvin's deplorable criminal history, Melvin's misconduct while incarcerated

 and the need to punish Melvin for his serious criminal behavior, to incapacitate Melvin, to promote

 respect for the law, to deter others, and to protect society, the court declines to grant Melvin's motion

 for compassionate release. See, e.g., Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68

 (2018); High, 997 F.3d at 187-91; Ryffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94;

 United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (RD.N.C. Jan. 13, 2020)

 (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

                                                    II.

         In sum, the court DENIES Melvin's motion for compassionate release [D.E. 79].

         SO ORDERED. This~ day of June 2021.



                                                          Jsc.DEVERID
                                                          United States District Judge




                                                    7

              Case 5:08-cr-00164-D Document 80 Filed 06/11/21 Page 7 of 7
